Citation Nr: 0114241	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
symptoms, to include finger numbness and shoulder and neck 
joint throbbing, as manifestations of an undiagnosed illness.  

2.  Entitlement to service connection for low back 
disability, as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for a low back 
disorder, on a direct basis.  

4.  Entitlement to service connection for knee pain as a 
manifestation of an undiagnosed disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1971 to October 
1974 and active duty from September 1990 to August 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office which denied service 
connection for an undiagnosed disorder manifested by finger 
numbness, shoulder and neck joint throbbing, and knee pain; 
dermatitis of the hands; tension headaches; an undiagnosed 
disorder manifested by kidney stones; and low back strain.  
In August 1999, the Board determined that the veteran has not 
submitted well-grounded claims of entitlement to service 
connection for an undiagnosed disorder manifested by a skin 
rash, an undiagnosed disorder manifested by urological 
symptoms, a urological disorder, and an undiagnosed disorder 
manifested by headaches; denied those claims; and remanded 
the issues of the veteran's entitlement to service connection 
for an undiagnosed disorder manifested by finger numbness and 
shoulder and neck joint throbbing, an undiagnosed disorder 
manifested by back symptoms, a low back disorder, and an 
undiagnosed disorder manifested by knee pain for additional 
action.  

In August 2000, Winston-Salem, North Carolina, Regional 
Office (RO), in pertinent part, determined that the veteran 
had not submitted well-grounded claims of entitlement to 
service connection for the claimed disabilities.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for an 
undiagnosed disorder manifested by finger numbness and 
shoulder and neck joint throbbing, an undiagnosed disorder 
manifested by back symptoms, a low back disorder, and an 
undiagnosed disorder manifested by knee pain upon its 
determination that the veteran had not submitted 
well-grounded claims.  The statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A, 5107).  The veteran's claims for service 
connection have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for the disabilities 
in issue.  If the claims are denied, a 
supplemental statement of the case should 
be sent to the veteran and he should be 
provided the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

